Exhibit 10.42
SUBLEASE
This Sublease is made and effective this  30th  day of September, 2010, between
The Capital Group Companies, Inc., a Delaware corporation (“Sublessor”), and
Kids Line, LLC, a Delaware limited liability company (“Sublessee”).
1. Sublease. Sublessor hereby subleases to Sublessee, and Sublessee hereby
subleases from Sublessor, certain premises located at 400 South Hope Street, Los
Angeles, California 90071 (the “Building”), containing approximately 27,515
rentable square feet on the 6th floor and marked by crosshatching on the floor
plan attached hereto as Exhibit A (the “Subleased Premises”), for the term and
upon the terms and conditions set forth in this Sublease. The Subleased Premises
are a portion of premises (the “Premises”) leased by Sublessor from 400 South
Hope Street Associates LLC, a Delaware limited liability company (“Landlord”)
under a lease dated November 29, 2004 (the “Office Lease”) as amended by that
certain First Amendment to Lease dated June 22, 2006 and as amended by that
certain Second Amendment to Lease dated October 2009. The Original Lease, the
First Amendment to Lease and the Second Amendment to Lease are hereinafter
collectively referred to as the “Lease”, copies of which are attached hereto as
Exhibit B. This Sublease is made subject to and is subordinate to all of the
terms and conditions of the Lease. Capitalized terms not otherwise defined in
this Sublease have the meanings given them in the Lease.
2. Sublease Term. The “Sublease Term” shall commence on the date upon which all
of the following conditions have been satisfied: (i) execution of this Sublease
by authorized representatives of both parties and receipt by Sublessor of
Sublessee’s insurance certificate, a fully executed Guaranty of Sublease by Kid
Brands, Inc. (“Guarantor”), in the form set forth in Exhibit F, and first
month’s Base Rent, (ii) receipt of Landlord’s consent in writing which shall be
incorporated herein as Exhibit D, and (iii) the later of (1) December 1, 2010 or
(2) the first Business Day after the twelve week period following delivery of
possession of the Subleased Premises to Sublessee (“Construction Period”) in
accordance with the terms of Exhibit C attached hereto (upon satisfaction of all
of the foregoing conditions, the “Commencement Date”) and, unless earlier
terminated, shall expire on February 28, 2018, except that this Sublease shall
automatically terminate upon the earlier termination or expiration of the Lease.
This Sublease shall be in full force and effect following satisfaction of the
conditions set forth in clauses (i) and (ii), above, provided that Sublessor has
provided a letter of credit as described in Exhibit C attached hereto. Sublessor
agrees not to enter into any amendment to the Lease that terminates the Lease
prior to February 28, 2018, or in any way modifies, reduces or terminates any of
the rights of Sublessee under this Sublease.
(a) The Construction Period shall be extended on a day-for-day basis for each
day that Sublessee is prevented from performing the Initial Alterations, as
defined in Exhibit C, by Force Majeure, the negligence or willful misconduct of
Landlord or Sublessor, or the failure of Landlord or Sublessor to reasonably
cooperate in good faith with Sublessee to the extent needed in connection with
the Initial Alterations. Notwithstanding the foregoing, no such delay shall be
deemed to have occurred unless and until Sublessee has provided written notice
of such delay to Sublessor. If the delay continues for one (1) Business Day
after receipt of such notice, then the delay shall be deemed to have commenced
as of the date such notice is received by Sublessor and continued for the number
of days that Initial Alterations were in fact delayed. Sublessee’s right to an
extension in accordance with this paragraph shall be conditioned upon the
absence of any material breach of this Sublease on the part of Sublessee.

 

 



--------------------------------------------------------------------------------



 



(b) If Landlord’s written consent to this Sublease is not received by Sublessor
within 45 days from mutual execution of this Sublease, or if possession of the
Subleased Premises is not delivered to Sublessee in accordance with Exhibit C,
Sublessee shall have the right to terminate this Sublease by providing Sublessor
with written notice of termination; provided however that in the event Sublessor
receives Landlord’s written consent to Sublease after such 45-day period, or
delivers possession of the Subleased Premises later than specified in Exhibit C,
but prior to receiving Sublessee’s notice of termination, then (i) Sublessee
shall be deemed to have waived all rights of termination pursuant to this
subparagraph (b) and (ii) any written notice of termination pursuant to this
subparagraph (b) from Sublessee given after receipt of the Landlord’s consent or
delivery of possession of the Subleased Premises shall be deemed void and of no
effect and this Sublease shall remain in effect in accordance with all terms
herein.
3. Use. Sublessee shall use and occupy the Subleased Premises for any use
permitted under the Lease and for no other purpose without the prior written
consent of Sublessor and Landlord. Sublessee agrees that it shall use the
Subleased Premises and Common Areas in a manner which is consistent with the
terms of this Sublease and the Lease.
4. Rights and Obligations Under the Lease. Sublessee shall be entitled to
receive all of the services and other benefits that Sublessor is entitled to
receive as Tenant under the Lease to the extent such services and other benefits
relate to the Subleased Premises; provided however that Sublessee shall have no
rights of expansion, extension, renewal, holdover, audit or any other personal
rights specific to Sublessor as Tenant under the Lease (including but not
limited to rights granted by Landlord to Sublessor as Tenant under Sections 5,
25, 26, 27, Exhibit C, I, J, L, Schedule 1 and Schedule 2 of the Lease, the
First Amendment and Second Amendment to Lease), except as set forth in Exhibit C
or elsewhere in this Sublease. Notwithstanding the foregoing, Sublessor shall
have no obligation to perform the Landlord’s obligations under the Lease but
shall for the benefit of Sublessee, comply with all of its obligations as Tenant
under the Lease. If after written request from Sublessee, Landlord fails to
perform in accordance with its Lease obligations with respect to the Subleased
Premises, Sublessor shall cooperate reasonably with Sublessee in assisting
Sublessee in availing itself of rights afforded to Sublessee under the Lease,
including submitting requests, demands, or notices to Landlord on behalf of
Sublessee (e.g, with respect to obtaining parking, after hours HVAC, access to
freight elevators, signage, and the like). Sublessor is not bound by any
representation or warranty made by Landlord under the Lease. Sublessee assumes
and agrees to timely perform all of Sublessor’s obligations as Tenant under the
Lease related to the Subleased Premises; provided, however, that, subject to the
provisions of paragraph 22(a) and (b), Sublessee shall not be obligated to
perform any provision of the Lease that is contrary to any provision of this
Sublease. Without limiting the generality of the preceding sentence, except to
the extent expressly set forth in this Sublease to the contrary with respect to
the Subleased Premises, Sublessee shall have no obligation to perform any of the
covenants of Sublessor pursuant to the provisions of Sections 3.1, 3.2, 5.3,
9.1.4, 10.5.2, or 10.5.4 of the Lease, or Sections 4.1, 4.2, 5.1 or 5.2 of the
First Amendment. Furthermore, Sublessee’s obligation to comply with
Sections 10.5.1 and 10.5.3 of the Lease shall be applicable only to tenant
improvements made by Sublessee and to all of Sublessee’s personal property, but
in no event shall Sublessee have any obligation upon expiration of the term of
this Sublease to remove any existing tenant improvements in the Premises as of
the date of delivery by Sublessor to Sublessee. For the avoidance of doubt,
Sublessee’s obligations under Sections 4.1 and 4.3.2 of the Lease shall apply
only with respect to the procedure relating to Sublessee’s obligations under
Section 6, below. Sublessor shall have all rights and remedies against Sublessee
as Landlord has against Sublessor as Tenant under the Lease, with respect to
Sublessee’s obligations under this Sublease.

 

2



--------------------------------------------------------------------------------



 



5. Base Rent. Commencing on the Commencement Date, Sublessee shall pay base rent
(the “Base Rent”) in the amount of twenty three dollars ($23.00) per rentable
square foot per annum. This will amount to $52,737.08 per month ($632,845.00 per
annum). The Base Rent shall increase by three percent (3%) per annum during the
Sublease Term, commencing on the first anniversary of the Commencement Date, and
thereafter on each succeeding anniversary.
(a) First Months Rent. First month’s Base Rent is due upon execution of this
Sublease.
(b) Base Rent Abatement. Base Rent shall be abated for the second, third and
fourth months of the Sublease Term.
6. Additional Rent. Sublessee shall be responsible for, and shall pay to
Sublessor any Additional Rent, as such term is defined in the Lease, relating to
the Subleased Premises.
(a) Excess Expenses. Sublessee shall pay with Sublessee’s Base Rent, its
proportionate share of the Excess Expenses, calculated in accordance with
Section 4 of the Lease; provided however that with respect to Sublessee, the
Base Year shall be the calendar year 2011, and provided further that any
successful real estate tax appeal by Landlord that results in a refund of Taxes
paid for any year prior to calendar year 2011 (e.g. 2008, 2009 or 2010) which is
received by Landlord in calendar year 2011 or any subsequent year, shall not
serve to reduce the taxes for the Base Year or any subsequent year used in
calculating Excess Expenses during the Sublease Term. For avoidance of doubt,
2012 is the first calendar year for which Sublessee may be liable for its share
of Excess Expenses based on increases in Operating Expenses and Taxes in 2012
over those incurred for 2011, (excluding any tax refunds received in 2011
relating to any prior year), which share, if any, would be payable in accordance
with the Lease, including estimated amounts payable in 2012 in accordance with
the Lease.
(b) Information. Sublessor shall provide to Sublessee, within fifteen (15) days
after receipt, copies of all Annual Statements and other documents provided by
Landlord with respect to Operating Expenses and Taxes.
(c) Excise and Similar Taxes. In addition to all other amounts payable by
Sublessee under this Sublease, Sublessee shall pay to Sublessor, any rental,
sales, use, transaction privilege, or other excise taxes now in effect or
hereafter enacted and applicable to Sublessee’s occupancy of the Subleased
Premises or measured by any amount payable to Sublessor under this Sublease,
regardless of whether imposed by its terms upon Landlord, Sublessor or
Sublessee, and if any such tax is payable by Landlord or Sublessor, Sublessee
shall promptly reimburse the amount thereof to Sublesssor or Landlord as
applicable upon demand, as Additional Rent. For avoidance of doubt, Sublessee
shall not be obligated to reimburse Sublessor for City of Los Angeles gross
receipts taxes, or any federal or state income or franchise taxes of Sublessor.
(d) Personal Property Taxes. Sublessee shall pay all personal property taxes
assessed on all Furniture and Equipment situated in the Subleased Premises, as
defined in Exhibit C, in accordance with Section 3(a)(iii) of Exhibit C.
(e) Payment of Rent. All amounts due under this Sublease, including Base Rent
and Additional Rent shall collectively be referred to as “Rent”. All Rent shall
be paid to Sublessor in advance, at such address as Sublessor may designate from
time to time, and is due on the first day of each and every month during the
Sublease Term, except months noted above in Sections 5(a) and 5(b), without
notice, deduction or offset. All late payment of Rent shall be subject to the
provision of Section 18.2 of the Lease.

 

3



--------------------------------------------------------------------------------



 



(f) Expense Reimbursements. Any expense reductions or other settlement benefits
received by Sublessor with respect to any objection made by Sublessor to
Landlord regarding Operating Expenses, whether or not pursuant to an Audit,
shall be credited to Sublessee to the extent such reductions or benefits relate
to the Sublease Term and the Subleased Premises.
7. Security Deposit. No security deposit is required from Sublessee under this
Sublease.
8. Construction of Alterations.
(a) Alterations. Except as specifically set forth herein, any additions,
alterations or improvements by Sublessee to the Subleased Premises
(“Alterations”), are subject to the terms of the Lease including but not limited
to Section 10 therein and shall require Sublessor’s and Landlord’s reasonable
approval. Additional terms relating to Sublessee’s Initial Alterations are set
forth in Exhibit C. Sublessor hereby preliminarily approves of the conceptual
changes planned as set forth on both Attachment 1 and Attachment 2 as referred
to in Exhibit C, but Sublessee acknowledges and agrees that Sublessor shall have
all rights provided in Section 10 of the Lease with respect to further approvals
as needed with respect to the Initial Alterations, as such term is defined in
Exhibit C, including with respect to approval of construction drawings.
(b) Mechanics Liens. Sublessee shall not permit any mechanics’ or materialmens’
liens to be filed or recorded against the Subleased Premises as a result of any
work or services performed on the Subleased Premises by or on behalf of
Sublessee, or materials ordered by or on behalf of Sublessee. If any such lien
is filed, Sublessee shall cause it to be discharged (or bonded) within fifteen
(15) days and upon Sublessee’s failure to do so, Sublessor shall have the right
to discharge such lien and to be reimbursed by Sublessee for the cost thereof,
which reimbursement shall be required to be paid by Sublessee upon Sublessor’s
demand. Further, Sublessee shall defend, indemnify and hold harmless Sublessor
from and against any and all loss, cost, damage, injury, or expense, including
attorneys’ fees, arising out of or in any way related to such liens.
(c) Demolition or Removal. To the extent Alterations require the demolition or
removal of any existing improvements or furniture, Sublessee shall notify and
consult with Sublessor prior to any commencement of such demolition or removal.
Sublessor reserves the right to retain any materials, finishes and furniture not
used by Sublessee (i.e., deemed to be demolished or removed), including but not
limited to any desks, chairs, doors, hardware, lights, etc. Sublessee shall
remove all such items and shall use its best efforts not to damage the items.
Once Sublessee completes all removal of such items, Sublessee shall provide
Sublessor with written notice that such items are ready for Sublessor to pick
up. Sublessor shall be responsible for pick-up and the storage of such items in
accordance with Section 3(a)(iv) of Exhibit C.
(d) Restoration. Sublessee shall comply with all removal and restoration
obligations set forth in the Lease except for Sections 10.5.2 and 10.5.4 of the
Lease. Additional restoration obligations for Sublessee, if any, are set forth
in Exhibit C. In no event shall Sublessee be obligated to remove any
improvements existing in the Premises as of date of delivery of possession of
the Subleased Premises by Sublessor to Sublessee.

 

4



--------------------------------------------------------------------------------



 



9. Maintenance Repairs and Security. Sublessee shall maintain the Subleased
Premises in accordance with the provisions of the Lease and Sublessor shall have
all the rights of Landlord thereunder as to Sublessee. Sublessor shall have no
obligation whatsoever to maintain or repair the Subleased Premises. Sublessee
shall defend, indemnify and hold Sublessor harmless for, from, and against all
claims, liabilities, damages, losses, costs and expenses, including attorneys’
fees, arising from any breach by Sublessee of this Section.
10. Confidentiality. Sublessee acknowledges that the terms and conditions of
this Sublease are confidential and the disclosure of those terms and conditions
could adversely affect Sublessor’s business including, without limitation,
existing and potential leases of space in the Building. Sublessee agrees that it
will not disclose the terms and conditions of this Sublease and will hold such
terms and conditions confidential except that Sublessee may disclose the terms
hereof to its officers, directors, employees, legal advisors, financial
advisors, auditors, brokers, and others employed by or under contract with the
Sublessee as is necessary for such person to adequately perform their
responsibilities to the Sublessee; provided however, Sublessee will inform such
persons that the information is confidential and is not to be disclosed.
Sublessee will not be responsible for any disclosure if the information: (i) is
a matter of public knowledge as of the date of mutual execution of this
Sublease, (ii) hereafter becomes a matter of public knowledge through no fault
of Sublessee; (iii) is disclosed by Sublessee or Guarantor pursuant to the
Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as
amended, (v) is otherwise required to be disclosed by Sublessee or Guarantor
pursuant to any other legal requirement, or (v) is disclosed under operation of
law. If Sublessee or any officer, director or employee is legally required to
disclose any of the terms of this Sublease, other than as specified in clause
(iii), above, Sublessee shall inform Sublessor of such requirement immediately
upon receipt of notice of such requirement and will use reasonable efforts to
give Sublessor the opportunity to eliminate such requirement. Sublessee
acknowledges that Sublessor’s remedies at law for any actual or threatened
disclosure of any of the terms and conditions of this Sublease other than as
herein permitted or to which Sublessor has given its consent would be inadequate
and that Sublessor shall be entitled to equitable relief including injunction
and specific performance, if a breach of any provision of this section, in
addition to all other remedies available at law or in equity.
11. Sublessor’s Access. Sublessor and its agents, representatives, contractors,
prospective mortgagees and lessees, may, with reasonable prior notice, enter the
Subleased Premises at any reasonable time, during normal business hours, except
in the case of Emergencies in which case no such notice shall be required and
such entry may be at any time, to inspect the Subleased Premises and for any
other business purpose relating to the Sublease, provided Sublessor makes
commercially reasonable efforts to minimize interfering with Sublessee’s
occupancy. Landlord will have the access rights provided in the Lease.
12. Assignment and Subletting. Except as set forth in Exhibit C, Sublessee shall
not assign or sublet the Subleased Premises or any part thereof without
Sublessor’s and Landlord’s prior written consent.
(a) Rights Under Lease. Sublessor shall be entitled to receive the same
information and to grant or withhold consent on the same grounds as are
applicable to Landlord with respect to an assignment or subletting under the
Lease.
(b) No. Waiver. No consent by Sublessor or Landlord to any assignment or
sublease shall constitute a waiver of Sublessor’s right to consent to any
subsequent assignment or sublease.

 

5



--------------------------------------------------------------------------------



 



(c) Sublessee Remains Liable. Notwithstanding any assignment or subletting or
any acceptance of Rent by Sublessor from any assignee or sub-sublessee,
Sublessee shall remain fully liable for the payment of Rent due and for the
performance of all other terms, covenants and conditions contained in this
Sublease on Sublessee’s part to be observed and performed, and any default
beyond any applicable notice and cure periods under any term, covenant or
condition of this Sublease by any sub-sublessee shall be deemed a default under
this Sublease by Sublessee.
(d) Brokerage for Assignment and Subletting. Sublessee shall indemnify, defend,
protect and hold harmless Sublessor and Landlord from and against any and all
losses, liabilities, claims, costs, interest and expenses of any kind or nature
(including, without limitation, reasonable attorneys’ fees and disbursements)
resulting from any claims that may be made against Sublessor or Landlord by the
proposed assignee or sub-sublessee or by any brokers or other persons or
entities claiming a commission or similar compensation in connection with the
proposed assignment or sublease, irrespective of whether Sublessor and/or
Landlord shall give or decline to give its consent to any proposed assignment or
sublease.
(e) Guarantor Remains Liable. Notwithstanding any assignment or subletting or
any acceptance of Rent by Sublessor from any assignee or sub-sublessee,
Guarantor’s obligation shall at all times remain fully responsible and liable
for the payment of Rent due and for the performance of all other terms,
covenants and conditions contained in this Sublease on Guarantor’s part to be
observed and performed, and any default beyond any applicable notice and cure
periods under any term, covenant or condition of this Sublease by any assignee
or sub-sublessee shall be deemed a default under this Sublease by Guarantor.
13. Remedies. If Sublessee defaults under this Sublease, or if any breach of the
Lease is caused by Sublessee, Sublessor shall have, in addition to those rights
and remedies provided by law, rights and remedies against Sublessee identical to
those available to the Landlord in the event of a breach of the Lease, including
but not limited to such rights and remedies set forth in Sections 17 and 18 of
the Lease, which is hereby incorporated by this reference. A failure of
Sublessee to comply with the terms of the Lease shall be deemed a default under
this Sublease.
14. Insurance. Sublessee, at Sublessee’s expense, shall obtain and keep in force
during the term of this Sublease insurance policies as required under Section 15
of the Lease and shall name Sublessor and Landlord as additional insureds
thereunder, which policies shall consist of $10,000,000.00 of commercial general
liability coverage with no per location aggregate, pursuant to a combination of
commercial general liability in the amount of $1,000,000.00 and umbrella/excess
liability coverage for the balance of $9,000,000.00.
15. Estoppel Certificates. Upon request by Sublessor, Sublessee shall provide to
Sublessor written statements as described in Section 21.1 of the Lease, with
respect to this Sublease. Upon request by Sublessee, Sublessor shall provide to
Sublessee written statements as described in Section 21.2 of the Lease, with
respect to this Sublease.
16. Financial Statements. If at any time during the term of this Sublease
Guarantor shall cease to be a publicly traded company and no longer file its
audited financial statements with the Securities and Exchange Commission, upon
request, Sublessee and Guarantor shall each supply audited financial statements
to Sublessor and/or Landlord, or, if either of such parties shall supply
unaudited financial statements, such party shall represent and warrant that such
unaudited financial statements are accurate and complete to the best of its
knowledge.

 

6



--------------------------------------------------------------------------------



 



17. Notices. All notices, demands, requests, consents and approvals that may or
are required to be given under this Sublease by either party shall be in writing
and shall be deemed given when received in person, by United States certified
registered mail, postage prepaid or by overnight courier to the names and
addresses below, or such other address and to such other persons as either party
may establish by written notice to the other:
If to Sublessor:
The Capital Group Companies, Inc.
Attention: Bill Brooks (BEEB)
6455 Irvine Center Drive
Irvine, California 92618
with a required copy to:
The Capital Group Companies, Inc.
Attention: Maria Manotok (MRM)
333 South Hope Street, 55th Floor
Los Angeles, California 90071
Rent Payment Address:
The Capital Group Companies, Inc.
Attn: SNO A/P # L3100
P.O. BOX 659528
SAN ANTONIO, TX 78265
If to Sublessee:
PRIOR TO THE COMMENCEMENT DATE:
Kids Line, LLC
Attention: Charles Ginn
2601 Sequoia Drive
South Gate, CA 90280
AFTER THE COMMENCEMENT DATE
Kids Line, LLC
Attention Charles Ginn
400 South Hope Street
Sixth Floor
Los Angeles, CA 90071
with a required copy in either case to:
Kids Brands, Inc.
Attention: Marc Goldfarb
1800 Valley Road
Wayne, NJ 07470

 

7



--------------------------------------------------------------------------------



 



18. Conditioned on Landlord’s Consent. This Sublease is subject to and
conditioned upon the written consent of Landlord under the Lease. Sublessee
shall have no rights under this Sublease until the consent of Landlord is
executed and delivered by Landlord.
19. Brokerage. Sublessor and Sublessee each warrant that they have dealt with no
other real estate broker in connection with this transaction except: Frank
Scott, John McRoskey, Tony Morales and Maureen Hawley from Jones Lang LaSalle,
who exclusively represents the Sublessor and Tom McDonald from Jones Lang
LaSalle, who exclusively represents Sublessee. Sublessor and Sublessee hereby
confirm that they were timely advised of the dual representation and that they
consent to the same, and that they do not expect said broker to disclose to
either of them the confidential information of the other party. Sublessor and
Sublessee each warrant and represent to the other that no other real estate
broker, agent or other person is entitled to claim a commission, broker’s fee or
other compensation in connection with this Sublease. Each party shall defend,
indemnify and hold the other harmless from all claims or liabilities arising
from that party’s breach of the foregoing representation and warranty.
20. Authority. Any individual executing this Sublease on behalf of Sublessee
represents and warrants that he or she is duly authorized to execute and deliver
the Sublease on behalf of Sublessee in accordance with Sublessee’s bylaws and a
duly adopted resolution of Sublessee’s Board of Directors. Upon Sublessor’s
request, Sublessee shall deliver to Sublessor a certified copy of such bylaws or
the resolution.
21. Indemnification. Sublessee hereby indemnifies and agrees to defend, save and
hold Landlord and Sublessor and their Affiliates harmless from and against any
and all Claims for injury or death to persons or damage to property occurring
within or about the Subleased Premises, arising directly or indirectly out of
the use or occupancy of the Subleased Premises or a breach or default by
Sublessee in the performance of any of its obligations hereunder, except to the
extent caused by the willful misconduct or gross negligence of Landlord or
Sublessor and their Affiliates. Landlord and Sublessor shall not be liable to
Sublessee for, and Sublessee assumes all risk of damage to, personal property,
including loss of records kept within the Subleased Premises. Sublessee further
waives any and all Claims against Landlord or Sublessor and their Affiliates for
injury to Sublessee’s business or loss of income relating to any such damage or
destruction of personal property, including any loss of records. Landlord and
Sublessor shall not be liable for any damages arising from any act, omission or
neglect of any tenant in the Project or of any other third party. Sublessor
hereby indemnifies and agrees to defend, save and hold Sublessee and Sublessee
Parties harmless from and against any and all Claims for injury or death to
persons or damage to property occurring within the Subleased Premises, arising
directly or indirectly out of any conduct by Sublessor or its representatives or
Affiliates within the Subleased Premises, or as a result of a breach or default
by Sublessor in the performance of any of its obligations hereunder, except to
the extent caused by the willful misconduct or gross negligence of Sublessee and
its Affiliates.

 

8



--------------------------------------------------------------------------------



 



22. LIMITATION OF LIABILITY. NEITHER SUBLESSOR NOR LANDLORD WILL BE LIABLE
TO.SUBLESSEE, NOR SHALL SUBLESSEE BE LIABLE TO SUBLESSOR OR LANDLORD, FOR
INDIRECT, CONSEQUENTIAL, OR INCIDENTAL LOSSES OR DAMAGES INCLUDING, BUT NOT
LIMITED TO, LOST PROFITS, LOST OR DAMAGED DATA, LOSS OF USE OF FACILITY OR
EQUIPMENT, OR THE FAILURE OR INCREASED EXPENSE OF OPERATIONS, REGARDLESS OF
WHETHER ANY SUCH LOSSES OR DAMAGES ARE CHARACTERIZED AS ARISING FROM BREACH OF
CONTRACT, BREACH OF WARRANTY, TORT, STRICT LIABILITY, OR OTHERWISE, EVEN IF THE
PARTY INCURRING SUCH DAMAGE IS ADVISED OF THE POSSIBILITY OF SUCH LOSSES OR
DAMAGES, OR IF SUCH LOSSES OR DAMAGES ARE FORESEEABLE; PROVIDED, HOWEVER, THAT
NOTWITHSTANDING THE ABOVE, THIS SECTION 22 SHALL NOT LIMIT OR OTHERWISE AFFECT
(a) ANY PARTY’S LIABILITY WITH RESPECT TO CLAIMS OF GROSS NEGLIGENCE, FRAUD OR
WILLFUL MISCONDUCT, OR (b) SUBLESSEE’S LIABILITY FOR CONSEQUENTIAL DAMAGES
RESULTING FROM A HOLDOVER OF THE SUBLEASED PREMISES BY SUBLESSEE AFTER THE
EXPIRATION OR EARLIER TERMINATION OF THIS SUBLEASE, SUBJECT TO THE PROVISIONS OF
SECTION 2.4 OF THE LEASE (FOR THE AVOIDANCE OF DOUBT, SUBLESSEE’S LIABILITY FOR
CONSEQUENTIAL DAMAGES RESULTING FROM A HOLDOVER SHALL INCLUDE ANY SUCH DAMAGES
SUFFERED BY BOTH LANDLORD AND SUBLESSOR).
23. General. This Sublease shall be binding upon and shall inure to the benefit
of the parties and their successors and assigns. This Sublease is governed by
California law. If any litigation arises out of this Sublease, the prevailing
party shall be entitled to recover its reasonable attorneys’ fees, costs, and
litigation expenses (including travel, postage, copying costs, expert witness
fees, investigation fees, and like costs) for all actions, including appeals.
This Sublease constitutes the entire agreement of the parties with respect to
its subject matter, and no provision hereof can be waived or modified except in
writing signed by the party against whom enforcement of the waiver or
modification is sought. Time is of the essence of each and every obligation
hereunder. All references herein to Sections, Paragraphs, Subparagraphs or
Exhibits shall mean Sections, Paragraphs and Subparagraphs in, and Exhibits
attached to, this Sublease, unless otherwise expressly stated.
24. Terms of Lease Applicable. Except as otherwise provided in this Sublease,
all other terms and provisions of the Lease shall be applicable to and shall be
performed by Sublessor and Sublessee, which Lease is attached as Exhibit B and
hereby incorporated by reference. If there is an inconsistency between the terms
of the Lease and any terms, conditions or provisions of this Sublease which is
not otherwise addressed in this Sublease, such inconsistency shall be resolved
in favor of this Sublease with respect to all rights, duties and obligations of
Sublessor and Sublessee under this Sublease.

                          SUBLESSOR   SUBLESSEE    
 
                       
By:
  /s/ Bryan Lewis       By:   /s/ Charles Ginn                          
 
  Name:   Bryan Lewis       Name:   Charles Ginn    
 
                       
 
  Title:   Sr. VP       Title   Chief Operating Officer    
 
                       

 

9